Title: To George Washington from Major General Horatio Gates, 23 September 1778
From: Gates, Horatio
To: Washington, George


          
            Sir
            Danbury [Conn.] 23d Sept: 1778
          
          Inclosed is a Letter I received Yesterday by the Bearer Doctor Johnston, from General Stark —From intelligence from different places, corresponding with each Other, there is the Strongest reason to believe, that The Enemy meditate an Attack, both by Sea, & Land, upon Boston, and The French Fleet; indeed, they can now, have no Other Objects; in my Letter to Congress of the 3d June last, I earnestly press’d the Formation of a Magazine of Flour in The Eastern States; I hope every measure is taking for that purpose: if there is Bread enough, I have no doubt but the Enemy’s Designs will be Frustrated; a rumour prevails, that Fiffty Sail of The Enemy’s Ships appeared Off New London last Monday and Summon’d The Town; Your Excellency must by this Time know, if there is any Truth in this report—I have sent a proper party, with Artificers, to build The Bridge Your Excellency commanded to be Erected—Lt Col. Carleton very willingly undertook to superintend the Work.
          Inclosed are the Returns of The Five Brigades in this Camp. I am Sir Your Excellencys most Obedient Humble Servant
          
            Horatio Gates
          
        